EXHIBIT 2
                                                                     Total # of
Precincts            Location                                    Registered Voters
06D & O6E            Morningside Baptist Church Gym                    8401
O7A                  Sara Rawson Smith School                          7567
061 & 07)            Peachtree Hills Recreation Center                 6986
O8E & O9F            Morris Brandon Primary Center School              6445
MLO3 & MLO7A/B       Hopewell Baptist Church                           6174
$C211/2              Oakley Elementary                                 5960
FAO1B                First Baptist Church of Fairburn                  5725
UCO2 A/B             Etris Community Center                            5548
O2L1                 Lutheran Church of the Redeemer                   5483
02D                  Butler Street Baptist Church                      5416
APO9A/B              Webb Bridge Middle                                5266
APO1A                New Prospect Elementary                           5172
FCO3 & SC16A         Sandtown Park Gymnasium                           5123
UCO1 A/B/D/E         Feldwood Elementary                               5097
RWO3                 Vickery Mill Elementary                           4989
RWO1                 Crabapple Middle                                  4963
EPO4A                Brookview Elementary School                       4961
O08B & O8C           Chastain Park Gymnasium                           4923
O2W & 03F & O6L1/2   Peachtree Christian Church                        4918
12A                  Metropolitan Library                              4905
10D                  C.T. Martin Natatorium & Recreation Cente         4881
EPO3A                St Stephen Missionary Baptist Church              4855
07D                  Buckhead Library                                  4788
SSO1                 Life Center Ministries                            4787
SS08 A/B/C/D         Hammond Park Gym                                  4774
MLO5                 Cogburn Woods Elementary School                   4770
02A                  Piedmont Park Magnolia Hall                       4761
RW22A                Hillside Elementary School                        4741
APOS                 Creekview Elementary                              4711
12K &12N             Pittman Park Recreation Center                   4699
JCO4A/B/C            Dr. Robert E. Fulton Ocee Library                4668
FCO1 & SCO1A/B/C     West Lake High School                            4651
06B & 06)            Morningside Elementary School                    4583
JCO7                 Wilson Creek Elementary                          4580
041                  Paul L. Dunbar School                            4531
02B & 05D            Saint Luke's Episcopal Church                    4502
SCO7 A/C             Bear Creek Middle School                         4473
SC15                 The Enon Church                                  4466
07C                  Sarah Smith Intermediate School                  4445
O8L                  E. Rivers Elementary                             4437
MLO2 A/B                  Birmingham Falls Elementary              4426
SS15 A/B                  Sandy Springs Middle School              4419
Rwo9                      Roswell High School                      4390
O9C & 10E                 Jackson Memorial Baptist Church          4379
01D & O1E                 Grant Park Recreation Center             4378
O7E & O7N                 Garden Hills Elementary                  4359
11B                       Ralph Bunche Middle School               4353
O6N & 06Q & 07H           Second Ponce De Leon Baptist Church      4343
10G & 10H1/2              St. Paul's Episcopal Church              4337
03P1A & 03P2              Antioch Baptist Church Family Center     4307
02) & 02K & 06G           Park Tavern                              4305
01B                       Ormewood Park Presbyterian Church        4280
$S12 & SS14               Ridgeview Charter Middle School          4254
10B & 101                 West Manor Park Recreation Center        4238
02S & 05) & O5K           David T. Howard Middle School            4224
SCO9C & SC27              McNair Middle                            4161
SCOSA/D/E                 Cliftondale Park Community House         4147
APO4A/B & APO6            Alpharetta Crabapple Government Center   4142
12H1/2                    Cleveland Avenue Elementary School       4137
JCi9                       Barnwell Elementary                     4126
CP051/B & CPO6GA & CPO7B/dCamp Truitt Senior Center                4118
JCO1                      Shakerag Elementary School               4045
SCO8B                     Banneker High School                     4042
02F1/2                    Ponce City Market                        4029
RWO2                      Independence High School                 4004
FAO1A                     Open Word Christian Ministries           3995
SS11A                     Church of The Redeemer                   3971
01C & 01S                 Dobbs Elementary School                  3965
09K                       NorthwestLibrary at Scotts Crossings     3952
AP12 A/B/C                Alpharetta High School                   3939
09G                       Fowling Warehouse                        3911
APO7A                     Alpharetta Elementary                    3882
01F & 01G                 FanPlex                                  3874
RW12                      Lebanon Baptist Church                   3862
09A                       Bolton Academy Elementary                3821
02G                       Helene Mills Senior Center               3821
SS26                      North Springs High School                3789
SC23A                     New Life Presbyterian Church             3777
HPO1                      Hoyt Smith Center                        3751
SCO9 A/B                  Burdett Park Gym                         3741
RW13                      Northwood Elementary                     3719
O7F                       Cathedral of Saint Philip                3707
SS04                      Saint Jude Catholic Church               3707
EPO2 B/D/E                 Impact Church                              3698
SS17                       Temple Emanu-El of Greater Atlanta         3647
01A                        Parkside Elementary School                 3643
02L2 & 031                 Georgia Tech McCamish Pavilion             3629
RW10                       Roswell North Elementary                   3611
SCO5B                      Cliftondale United Methodist Church        3583
11G &12l                   Adams Park Library                         3582
11E3                       Deerwood Elementary                        3565
SSO9B                      Sandy Springs United Methodist             3564
04V                        Dunbar Neighborhood Center                 3554
UCO2C                      The Gathering Place                        3529
JC14 & JC15                Dolvin Elementary School                   3523
SC18A/B/C                  Friendship Community Church                3512
MLO1 A/B                   Milton Library                             3441
JC11                       Johns Creek High School                    3435
EPO1B                      Bowden Senior Center                       3407
O4w                        MorehouseCollege - Samuel H. Archer Hall   3392
APO21                      Alpharetta American Legion                 3362
APO1 C/D                  Haynes Bridge Middle                        3357
RW21                      Johns Creek Environmental Campus            3339
SS13A/B                   North Fulton Training Center                3320
SSO6 & SS31               Sandy Springs Library                       3317
08)                       Sutton Middle School                        3278
MLO4                      Hopewell Middle School                      3271
SS19A                     Ison Springs Elementary                     3258
CP081/3/4/A & SC10        Tracey Wyatt Community Center               3256
O5A2                      Lang-Carson Recreation Center (RRC)         3256
O9E                       Dogwood Senior Center                       3225
03B & 03H & 091           Grove Park Recreation Center                3211
AP14                      Ocee Elementary                             3203
JCO9                      Taylor Road Middle School                   3201
01H & 05B/C               Liberty Baptist Church                      3174
SSO9A                    Mount Vernon Baptist Church                  3166
SC29A                    S.L. Lewis Elementary School                 3140
10A                      The Kindezi School - West                    3138
$C23 B/C                 Love T. Nolan Elementary                     3116
1c                       Fickett Elementary School                    3113
AP022 & APO2B            Wills Park Recreation Center                 3108
CP012/B & CPO2 & CPO4A/B |College Park Auditorium                     3100
AP01B & APO7B            St. James United Methodist Church (ALPH)     3095
MLO6B                    Cambridge High School                        3086
12)                      Rosel Fann Recreation Center                 3085
UCO3 1/2                 Christian City Welcome Center                3080
08A                Warren T. Jackson Elementary School           3072
RW17               Esther Jackson Elementary                     3072
04x 1/2            Tuskegee Airmen Global Academy                3064
08G                Atlanta History Center                        3041
08P & 09H          Mount Epharim Baptist                         3032
RWO6               St. Mary's Orthodox Church of Atlanta         3031
APO3 & RWO7A/B     Mimosa Elementary School                      2970
EPO1A              East Point First Mallalieu UM Church          2964
PAO1               Palmetto Library                              2964
07B               St. James United Methodist Church (ATL)        2937
12M               South Atlanta High School                      2932
04B               Flipper Temple AME Church                      2915
JCO8              Clear Springs Baptist Church                   2913
JCO2              Johns Creek United Methodist                   2907
O5A1              Dad's Garage Theatre                           2885
03E               Greater Bethany Baptist Church                 2865
RWO5              Elkins Pointe Middle School                    2864
EPO2 A/C          Jefferson Park Recreation Center               2862
10M               Joseph McGhee Tennis Center                    2855
SC13              Langston Hughes High School                    2847
RW11A             Roswell Library                                2835
JC18              Mount Pisgah United Methodist Church           2825
SS07 A/B/C        Heritage Hall                                  2817
01)               Louise WatleyLibrary at Southeast Atlanta      2810
SS22              Sherwood Events                                2791
JC12              Northeast / Spruill Oaks Library               2783
JCO6              Northview High School                          2778
SS29A             First Baptist Church of Sandy Springs / Cumt   2773
O6F               Ponce De Leon Library                          2770
03D & 04A         Washington ParkLibrary                         2729
03N               Lindsay Street Baptist Church                  2727
SS05 & SS18 A/B   Abernathy Arts Center                          2721
JC16              Prince of Peace Lutheran Church                2681
RW20              East Roswell Branch Library                    2680
O4F               Center for Civil & Human Rights                2673
04K               WestEnd Library                                2656
JC10              Messiah Lutheran Church                        2604
10C               Old Adamsville Emergency Shelter               2591
EPO4B             Camp Creek Middle School                       2575
JC13 A/B          Autrey Mill Middle School                      2559
SC20              Wolf Creek Branch Library                      2537
09M               Springfield Missonary Baptist                  2533
08H               Covenant Presbyterian Church                   2531
04S                 St. Peter Missionary Baptist Church         2516
06D1                Morningside Presbyterian                    2505
SSO2A/B             Spalding Drive Elementary                   2504
SC15A               Cliftondale Elementary                      2445
RW12A               Sweet Apple Elementary                      2433
RWO08               Crosspointe Community Church                2401
O8N 1/2             Trinity Presbyterian Church                 2394
11N                 Believers Bible Christian Church            2385
SS20               Woodland Elementary                          2355
07M                Buckhead Theatre                             2349
10K & 11H          Beecher Hills Elementary School              2340
CHO1/2/3/4A/5      Chattahoochee Hills City Hall                2332
SS19B              North Fulton Annex                           2325
JCO5               Abbotts Hill Elementary School               2324
11E 1/2            William Walker Recreation Center             2306
09D                Salem Bible Church                           2276
12D & 12G          Perkerson Park Recreation Center             2272
SC14A & SC30A/B    Southwest Regional Library (Evelyn G. Lowe   2269
02C & OSF          Central Park Recreation Center               2248
08M                Peachtree Presbyterian Church                2227,
03A                Allen Temple African Methodist Episcopal C   2195
SCO8 C/D/E/F/G/H   Gladys DennardLibrary                        2189
11R                Mount Carmel Baptist Church                  2188
JCO3 A/B           Findley Oaks Elementary                      2177
O8F1               Morris Brandon Elementary School             2164
11M1               Adams Park Recreation Center                 2144
MLO6A              Manning Oaks Elementary School               2136
SS11 B/C/D         High Point Elementary                        2131
RW19               North River Baptist Church                   2127
SS16               Heards Ferry Elementary                      2087
11P                St Mark AME Church                           2077
03S & 10F          Berean Seventh Day Adventist Church          2065
1                  Continental Colony Elementary School         2061
RW16               Hembree Springs Elementary                   2057
12S                Arthur Langford Jr. Recreation Center        2024
11K                Cascade Elementary School                    2010
O6R                First Presbyterian Church                    1996
SCO7 D             Creekside High School                        1995
O4L                West Hunter Street Baptist Church            1969
04G & 04M          James Orange Park                            1967
O2E                Little 5 Point Community Center              1958
RWO9A              World Harvest Church                         1860
RW04               River Eves Elementary School                 1854
12E1         Cleveland Avenue Library                     1853
04C & 04D    C.A. Scott Recreation Bldg                   1849
03C          Radcliffe Presbyterian Church                1836
SC19 A/B     Solid Rock Pentecostal Church                1804
01T          Benteen Elementary School                    1763
03G & O3L    Simpson Street Church of Christ              1757
03T          Friendship Baptist Church                    1708
JCO1A        River Trail Middle School                    1701
SC11B        Creel Park                                   1670
SC11A        Bethune Elementary                           1628
04)          Central United Methodist Church              1610
10P          Collier Park Recreation Center               1592
SS03         Lake Forest Elementary School                1556
EPO3B        Asa Hillard Elementary                       1544
O1R          Thomasville Recreation Center                1534
09K1         Scott Elementary                             1501
O2L1A        The Fox Theatre                              1486
SC02         Southwest Arts Center                        1426
O1P          Bible Way Ministries                         1423
11M          Therrell D.M. High School                    1358
SC17 A/B/C   Welcome All Recreation Center                1329
CcP011       College Park Library                         1327
EPO4C        Woodland Middle                              1306
O4T          West Oakland Missionary Baptist Church       1272
10J          West Side Community CME Church               1217
12F          John Birdine Neighborhood Facility           1204
SCco4        Fire Station # 17                            1066
08D          Northside Library                            1064
08K          Bitsy Grant Tennis Center                    1043
AP10         Alpharetta Library                           987
10R          Concord Baptist Church                       910
11B1         Southwest Christian Academy                  876
03M          M28 Church                                   851
06D2         Haygood Memorial United Methodist            846
12L          The Love Center                              762
FAO1C        Harvest Rain Church                          753
02A1         Historic Academy of Medicine                 711
12A1         Sylvan Middle                                679
FCO2         Aviation Community Cultural Center           578
MPO1         Mountain Park Community Building             465
09B          Coretta Scott King Young Women's Leaderst]   465
FAO1D        New Beginning Senior Center                  310
MLO3A        Summit Hill Elementary                       299
                              TOTAL    794,349
TOTAL in locations with >2275 voters   684,983
